RESOLUCIÓN
El Reglamento del Programa de Educación Jurídica Continua, aprobado el 8 de abril de 2005 (In re Aprobación Regl. Prog. Educ. Jur., 164 D.P.R. 555 (2005)), excluye de sus disposiciones a quienes “están inactivos, ya sea por edad o por incapacidad física o mental, luego de que el Tribunal Supremo les aceptó su solicitud de baja volunta-ria del ejercicio de la profesión en Puerto Rico ...”. Id., pág. 559. También excluye a quienes tienen un estatus de “co-legiado inactivo o colegiada inactiva”, certificado por el Co-legio de Abogados de Puerto Rico. íd.
Este Tribunal ha adoptado un procedimiento uniforme para solicitar el cambio de estatus a abogado inactivo o abogada inactiva en el Registro Unico de Abogados y Abo-gadas (RUA), mediante un formulario que establece clara-mente los requisitos y las consecuencias del cambio así solicitado. Con la adopción de ese procedimiento se dispon-drá de un único proceso para efectuar los cambios de esta-tus activo a estatus inactivo. Por lo tanto, para ser relevado o relevada del requisito de educación jurídica continua será necesario que se tramite el cambio a través de la Se-cretaría del Tribunal Supremo. Los y las profesionales del Derecho acogidos y acogidas a tal clasificación, al no poder ejercer la profesión mientras la tengan, no estarían obliga-dos u obligadas a cumplir con los requisitos de educación jurídica continua. Así pues, resulta necesario eliminar cualquier proceso alterno o paralelo que tenga efectos simi-lares, como lo es el estatus de colegiado inactivo certificado o colegiada inactiva certificada por el Colegio de Abogados de Puerto Rico, en aras de evitar una confusión en cuanto a *49los requisitos y para lograr que se apliquen de manera uniforme.
Conforme a lo anterior, se enmienda el inciso (C)(3)(b) y se elimina el inciso (C)(3)(f) de la Regla 4 de este Regla-mento para que disponga como sigue:

Regla 4. Aplicabilidad

(C) Se excluye de las disposiciones de este Reglamento a:
(3) los y las profesionales del Derecho que cumplan con cualquiera de las características siguientes:
(b) están inactivos o inactivas, luego de que el Tribunal Supremo les haya aceptado su solicitud de cambio a estatus de abogado inactivo o abogada inactiva en el Registro Único de Abogados y Abogadas;
(f) están prohibidos por mandato de ley de practicar como tales durante el término que la propia ley lo disponga.
Esta Resolución tiene efectividad inmediata. No obs-tante, las certificaciones de colegiados inactivos y colegia-das inactivas, vigentes al presente, tendrán validez hasta el 31 de diciembre de 2011. Todo colegiado inactivo o cole-giada inactiva, según certificado por el Colegio de Aboga-dos de Puerto Rico, que interese estar clasificado como in-activo o clasificada como inactiva a partir del 1 de enero de 2012, deberá presentar ante la Secretaría del Tribunal Supremo una Solicitud de Cambio de Estatus de Abogado In-activo en el Registro Unico de Abogados y Abogadas, y ob-tener la aprobación del Tribunal Supremo.

Publíquese.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo